Case 18-14603-MBK             Doc 1133       Filed 03/12/20 Entered 03/12/20 18:16:29             Desc Main
                                           Document      Page 1 of 5



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)
     WOLLMUTH MAHER & DEUTSCH LLP
     Paul R. DeFilippo
     James N. Lawlor
     51 JFK Parkway, First Floor West
     Short Hills, NJ 07079
     - and -
     500 Fifth Ave.
     New York, NY 10110                                     Case No.:                   18-14603 (MBK)
                                                                                      ____________________
     (212) 382-3300
     pdefilippo@wmd-law.com                                 Chapter:                           11
                                                                                      ____________________
     jlawlor@wmd-law.com
     Attorneys for Matthew Cantor, Chapter 11 Trustee

     In Re:                                                 Adv. No.:                 ____________________

     PRINCETON ALTERNATIVE INCOME FUND,                     Hearing Date:             ____________________
     LP, et al.,
                         Debtors.                           Judge:                     Hon. Michael Kaplan
                                                                                      ____________________




                                      CERTIFICATION OF SERVICE
            James N. Lawlor, Esq.
 1. I, ____________________________ :

           ‫ ܆‬represent ______________________________
                       Matthew Cantor, Chapter 11 Trustee in this matter.

           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________ in this matter.


           ‫ ܆‬am the ______________________ in this case and am representing myself.

        On March 12th, 2020, I sent a copy of the following pleadings and/or documents to the parties listed
2.
        in the chart below:
             Amended Certificate of Balloting [Docket No. 1130], Proposed Order Approving Plan of
             Confirmation [Docket No. 1131 ]




  3. I certify under penalty of perjury that the above documents were sent using the mode of service indicated.


 Date: _____March 12, 2020_____                                        /s/ James N. Lawlor________________
                                                                            Signature
Case 18-14603-MBK    Doc 1133     Filed 03/12/20 Entered 03/12/20 18:16:29             Desc Main
                                Document      Page 2 of 5



  Name and Address of Party Served      Relationship of                 Mode of Service
                                       Party to the Case
                                                              Hand-delivered
                                                              Regular mail
                                                              Certified mail/RR
                                                              Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

                                                              Hand-delivered
                                                              Regular mail
                                                              Certified mail/RR
                                                              Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

                                                              Hand-delivered
                                                              Regular mail
                                                              Certified mail/RR
                                                              Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

                                                              Hand-delivered
                                                              Regular mail
                                                              Certified mail/RR
                                                              Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

                                                              Hand-delivered
                                                              Regular mail
                                                              Certified mail/RR
                                                              Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)




                                           1
Case 18-14603-MBK       Doc 1133     Filed 03/12/20 Entered 03/12/20 18:16:29             Desc Main
                                   Document      Page 3 of 5



  Name and Address of Party Served         Relationship of                 Mode of Service
                                          Party to the Case
                                                                  Hand-delivered
                                                                  Regular mail
                                                                  Certified mail/RR
                                                                  Other _____________________
                                                                 (As authorized by the Court or by rule. Cite
                                                              the rule if applicable.)

                                                                  Hand-delivered
                                                                  Regular mail
                                                                  Certified mail/RR
                                                                  Other _____________________
                                                                 (As authorized by the Court or by rule. Cite
                                                              the rule if applicable.)

                                                                  Hand-delivered
                                                                  Regular mail
                                                                  Certified mail/RR
                                                                  Other _____________________
                                                                     (As authorized by the Court or by rule.
                                                                  Cite the rule if applicable.)

  Bruce S. Luckman, Esq.                                          Hand-delivered
  bluckman@shermansilverstein.com
  Arthur J. Abramowitz, Esq.                                      Regular mail
  aabramowitz@shermansilverstein.com                              Certified mail/RR
  Sherman, Silverstein, Kohl, Rose &
  Podolsky, P.A.                                                  Other _____________________
  308 Harper Drive, Suite 200                                    (As authorized by the Court or by rule. Cite
  Moorestown, NJ 08057                                        the rule if applicable.)


                                                                    Hand-delivered
                                                                    Regular mail
                                                                    Certified mail/RR
                                                              X     Other _ECF & Email
                                                                 (As authorized by the Court or by rule. Cite
                                                              the rule if applicable.)




                                                                                                       rev.8/1/16


                                              2
Case 18-14603-MBK    Doc 1133     Filed 03/12/20 Entered 03/12/20 18:16:29                          Desc Main
                                Document      Page 4 of 5



  Name and Address of Party Served       Relationship of                             Mode of Service
                                        Party to the Case
                                     Counsel for MicroBilt
                                     Corporation, MicroBilt Financial       Hand-delivered
                                     Services Corporation, Rosebud
                                     Management, LLC, Philip N.             Regular mail
                                     Burgess, Jr., Walter
                                     Wojciechowski, John “Jack”Cook,        Certified mail/RR
                                     LJP Consulting, LLC, Princeton
                                     Alternative Funding Management,        Other _____________________
                                     LLC and Alonzo J. Primus              (As authorized by the Court or by rule. Cite
                                                                        the rule if applicable.)

                                                                            Hand-delivered
                                                                            Regular mail
                                                                            Certified mail/RR
                                                                            Other _____________________
                                                                           (As authorized by the Court or by rule. Cite
                                                                        the rule if applicable.)

  United States Trustee                                                     Hand-delivered
  One Newark Center, Suite 2100
                                                                            Regular mail
  1085 Raymond Boulevard
  Newark, New Jersey 07102                                                  Certified mail/RR
  USTPRegion03.NE.ECF@usdoj.gov                                             Other _____________________
                                                                               (As authorized by the Court or by rule.
                                                                            Cite the rule if applicable.)

                                                                             Hand-delivered
                                                                            Regular mail
                                                                            Certified mail/RR
                                                                         x Other ECF and Email
                                                                           (As authorized by the Court or by rule. Cite
                                                                        the rule if applicable.)

  Richard D. Trenk, Esq.                                                      Hand-delivered
  rtrenk@msbnj.com                     Committee of                           Regular mail
  Robert S. Roglieri, Esq.
  rroglieri@msbnj.com                                                         Certified mail/RR
  McManimon, Scotland & Baumann,                                        X     Other ECF and Email
  LLC 75 Livingston Avenue, 2nd
                                                                           (As authorized by the Court or by rule. Cite
  Floor Roseland, NJ 07068                                              the rule if applicable.)




                                                                                                                 rev.8/1/16


                                              6
Case 18-14603-MBK         Doc 1133     Filed 03/12/20 Entered 03/12/20 18:16:29             Desc Main
                                     Document      Page 5 of 5



  Name and Address of Party Served           Relationship of                 Mode of Service
                                            Party to the Case
                                                                    Hand-delivered
                                                                    Regular mail
  Law Offices of Mitchell J. Malzberg
                                                                    Certified mail/RR
                                                                              ECF and Email
                                                                    Other _____________________
                                                                   (As authorized by the Court or by rule. Cite
                                                                the rule if applicable.)

                                                                   Hand-delivered
                                                                   Regular mail
                                                                   Certified mail/RR
                                                                   Other _____________________
                                                                   (As authorized by the Court or by rule. Cite
                                                                the rule if applicable.)

                                                                   Hand-delivered
                                                                   Regular mail
                                                                   Certified mail/RR
                                                                   Other _____________________
                                                                      (As authorized by the Court or by rule.
                                                                   Cite the rule if applicable.)

                                                                   Hand-delivered
                                                                   Regular mail
                                                                   Certified mail/RR
                                                                   Other _____________________
                                                                   (As authorized by the Court or by rule. Cite
                                                                the rule if applicable.)


   Albert A. Ciardi, III, Esq.                                      Hand-delivered
   aciardi@ciardilaw.com Jennifer C.
   McEntee, Esq. jcranston@ciardilaw.com
                                                                    Regular mail
   CIARDI CIARDI & ASTIN One                                        Certified mail/RR
   Commerce Square
   2005 Market Street, Suite 3500                                            ECF and Email
                                                                    Other _____________________
   Philadelphia, PA 19103                                          (As authorized by the Court or by rule. Cite
                                                                the rule if applicable.)




                                                                                                         rev.8/1/16


                                                8
